Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 52-61 in the reply filed on 05/27/2022 is acknowledged.  The traversal is based on an assertion that the subject matter relates to one invention or a single general inventive concept and therefore has unity of invention. This is not found persuasive because the technical features shared between Groups I-VI are known in the prior art as set forth in the restriction mailed 04/01/2022 and also in view of the teachings of Wiesner as cited in the 102 rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 62-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/27/2022.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 52, lines 3-4, “second transverse beam profile” should read “the second transverse beam profile” for consistency.
In claim 56, lines 2-3, “total and peak energy” should read “total and peak energies”.
In claim 59, line 2, “comprises is ring about a central spot” should read “comprises a ring about a central spot”.
In claim 60, lines 3-4, “and/or working surface” should read “and/or the working surface” for consistency.
In claim 61, line 1, “the laser process” should read "the laser processing" for consistency.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 52-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 52, lines 3-4, recite "second transverse beam profile is Gaussian or Gaussian-like".  It is unclear what beam profiles fall within the scope of Gaussian-like, rendering the claim indefinite.  For example, is a super-Gaussian beam profile a type of Gaussian-like beam profile? For the purpose of examination, claim 52, lines 3-4, read on "the second transverse beam profile is Gaussian".  Dependent claims fall herewith.
Claim 56, lines 1-3, recite "the first transverse beam profile is flatter than a corresponding Gaussian profile having a corresponding total and peak energy".  It is unclear what correspondence is required between the first beam profile and the Gaussian profile and also whether the total and peak energies must correspond to the Gaussian profile or the first beam profile, rendering the claim indefinite.  For the purpose of examination, claim 56, lines 1-3, read on "the first transverse beam profile is flatter than a Gaussian profile having the same total and peak energies as the first transverse beam profile".  Dependent claims fall herewith.
Claim 58 recites the first transverse beam profile is a super-Gaussian shape “wherein the super-Gaussian shape is a second order super-Gaussian”.  However, base claim 52 recites “the first transverse beam profile is non-Gaussian”.  In the art, a second order super-Gaussian is a Gaussian beam (“If the super Gaussian has order 2 then the beam profile is that of a TEM00 Gaussian beam in the focal plane” per Saffman, et al., “Comparison of Gaussian and super Gaussian laser beams for addressing atomic qubits”, Appl. Phys. B (2016) 122:131, pg. 2, sec. 2.1; see also col. 3, lines 15-18 of US Patent 6,864,043).  Therefore, it is unclear how a second order super-Gaussian can also be a non-Gaussian beam”, rendering the claim indefinite.
Claim 60, line 3, recites "a focal point of the laser beam".  Since this term is recited earlier in the claim, it is unclear whether the same focal point or a different focal point is being referenced. For the purpose of examination, claim 60, line 3, reads on "the focal point of the laser beam".
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 57-58 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Base claim 52 requires that “the first transverse beam profile is non-Gaussian”.  However, a second order super-Gaussian profile as recited in claim 58 and falling within the scope of claim 57 is a Gaussian beam (“If the super Gaussian has order 2 then the beam profile is that of a TEM00 Gaussian beam in the focal plane” per Saffman, et al., “Comparison of Gaussian and super Gaussian laser beams for addressing atomic qubits”, Appl. Phys. B (2016) 122:131, pg. 2, sec. 2.1; see also col. 3, lines 15-18 of US Patent 6,864,043).  Therefore, claims 57-58 include a species of super-Gaussian profile that fails to include the limitation that “the first transverse beam profile is non-Gaussian” from the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52-54, 56, 60, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesner (US PG Pub 2013/0134637).
Regarding claim 52, Wiesner teaches a method of laser processing comprising (para. 0001, Figs. 1-3, and citations below): 
generating a laser beam (beam 14 in Figs. 1, 3; see also para. 00423) having, at different longitudinal positions in a propagation direction (see citations with citations for different beam profiles), first and second transverse beam profiles of energy density, wherein the first transverse beam profile is non-Gaussian (profile 29 in Fig. 2d at longitudinal positions corresponding to fiber end 34 in Fig. 1 or position D29 in Fig. 1b, for example; see also para. 0018 where the second beam profile corresponds to the claimed first transverse beam profile) and the second transverse beam profile is Gaussian (profile 23 in Fig. 2b at a longitudinal position corresponding to input connection 22 in Fig. 1, for example; see also para. 0018 where the first beam profile corresponds to the claimed second transverse beam profile), and 
carrying out a scan of the laser beam across a working surface (per para. 0080 using optical component 48 in Figs. 1, 3), wherein, during the scan, the laser beam is adjusted such that, for a first part of the scan, the first transverse beam profile is located at the working surface (per paras. 0080 and 0085, first profile 29, shown as profile 14 in Fig. 3, is located at the working surface as shown in Fig. 3 for a first part of the scan, eg. core part of scan per paras. 0003 and 0016) and, for a second part of the scan, the second transverse beam profile is located at the working surface (per paras. 0080 and 0085, second profile 29, shown as profile 14’ in Fig. 3, is located at the working surface as shown in Fig. 3 for a different part of the scan, eg. the shell part of the scan per paras. 0003 and 0016).
Regarding claims 53-54, Wiesner teaches the first transverse beam profile is a flatter-top beam profile than the second transverse beam profile (as shown by comparing Fig. 2d to Fig. 2b; see also paras. 0018 and 0072) in accordance with a measure of flatness (the plots of Figs. 2d and 2b are a measure of flatness).  
Regarding claim 56, Wiesner implicitly teaches the first transverse beam profile is flatter than a Gaussian profile having the same total and peak energies as the first transverse beam profile (as shown by comparing the profile of Fig. 2d to Fig. 2b where it is noted that any Gaussian profile having the same peak energy as the profile shown in Fig. 2d will implicitly have greater edge steepness about the r = 0 point and therefore less flat than the profile in Fig. 2d; see also paras. 0018 and 0072).  
Regarding claim 60, Wiesner teaches the first transverse beam profile is formed at a focal point of the laser beam (50 in Figs. 1 and 3) and the second transverse beam profile is formed away from the focal point of the laser beam (formed in multimode fiber 28 in Figs. 1 and 3 and per para. 0062), wherein adjustment of the laser beam comprises adjusting a relative position of the working surface to the focal point (via adjustment of the z position of the beam using first optical component 46 in Figs. 1 and 3 and para. 0080).  
Regarding claim 61, Wiesner teaches the laser processing comprises an additive manufacturing process (para. 0004), wherein the laser beam is used to solidify material to form a component (para. 0002), the method comprising using the second transverse beam profile to solidify material to form component surfaces (per paras. 0080 and 0085, second profile 29, shown as profile 14’ in Fig. 3, is located at the working surface as shown in Fig. 3 for a different part of the scan, eg. the shell part of the scan per paras. 0003 and 0016 which corresponds to component surfaces) and using the first transverse beam profile to solidify material to form a core of the component (per paras. 0080 and 0085, first profile 29, shown as profile 14 in Fig. 3, is located at the working surface as shown in Fig. 3 for a first part of the scan, eg. core part of scan per paras. 0003 and 0016).
Claim 57 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiesner, as evidenced by Saffman (Saffman, et al., “Comparison of Gaussian and super Gaussian laser beams for addressing atomic qubits”, Appl. Phys. B (2016) 122:131, pg. 2).
Regarding claim 57, Wiesner teaches the first transverse beam profile is a super-Gaussian shape (as shown in Fig. 2d and as evidenced by Fig. 1 and pg. 2, Section 2.1 in Saffman: “Super Gaussian beams are light patterns whose intensity profiles reside in the regime between smoothly propagating TEM00 Gaussian beams and pure flat-top beams”).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner, as applied to claim 52, in view of Grebe (US PG Pub 2013/0183493).
Regarding claim 55, Wiesner does not explicitly teach the measure of flatness is one or more of a flatness factor, beam uniformity, plateau uniformity and edge steepness as defined within the EN ISO 13694-2001 standard.
However, Grebe teaches that laser beam uniformity (para. 0076) can be measured as defined within the EN ISO 13694 standard (para. 0067).
In view of Grebe’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize beam uniformity as defined within the EN ISO 13694-2001 standard as the measure of flatness in Wiesner’s method to predictably obtain a standardized measure of flatness and/or to facilitate comparison of beam flatness with other groups or references in the art.
 
Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Wiesner, as applied to claim 52, in view of Sbetti (US PG Pub 2019/0151985).
Regarding claim 59, Wiesner does not teach in a plane transverse to the propagation direction, the first transverse beam profile comprises a ring about a central spot.
However, Sbetti teaches an AM method of processing with a laser beam wherein in a plane transverse to the propagation direction, the first transverse beam profile comprises a ring about a central spot (Fig. 11 and para. 0030).
Sbetti teaches that beams with this type of profile are useful for increasing the temperature of the tail of the molten material, so as to eliminate burrs (para. 0047).
In view of Sbetti’s teachings, it would have been obvious to one of ordinary skill in the art to modify Wieser’s first tranverse beam profile to comprise a ring about a central spot, as taught by Sbetti, to predictably obtain the benefit taught by Sbetti and cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745